COX, Judge
(concurring in the result):
18. This is a strange case, both on its facts and on its appellate history. The United States Navy-Marine Corps Court of Military Review set aside appellant’s guilty plea to larceny of a handgun, but approved his conviction of wrongful appropriation of the military vehicle as described by Chief Judge Sullivan. 41 MJ at 407 ¶ 1. Then, mysteriously, that court approved “no punishment.”
*41519. Judges Gierke and Crawford have, in my judgment, correctly analyzed the law, applied it to the facts, and concluded that, under these facts, appellant can lawfully be guilty of wrongful appropriation.
20. In that sense, I concur in Judge Gierke’s view of the law of larceny. Nevertheless, I join Chief Judge Sullivan in the result reached, albeit for a different reason.
21. A guilty plea implies more that just an admission of legal guilt. By necessity, it must be an unfettered exercise of free will by an accused to give up his right to a trial, to put the Government to its proof, and the choice must be an informed one. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); United States v. Care, 18 USCMA 535, 40 CMR 247 (1969).
22. My concern is that appellant’s choice was unduly influenced by the more significant larceny charge. In all likelihood, appellant’s decision to plead guilty was motivated more by the totality of the charges, the choice of forum, and the futility of contesting the “wrongful appropriation” charge in the face of the other charge. See United States v. Haye, 29 MJ 213 (CMA 1989); United States v. Hogan, 20 MJ 71 (CMA 1985).
23. Accordingly, I join Chief Judge Sullivan in granting appellant a rehearing on the charge wherein the Government can attempt to prove the mens rea necessary to convict this Marine of a criminal offense. This is not clemency by definition; rather, it is an exercise of judicial discretion. If appellant is convicted upon a rehearing, he will receive the “no punishment” he richly deserves.